ATTACHMENT TO CORRECTED NOTICE OF ALLOWABILITY
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/06/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Allowable Subject Matter
Claims 1-19 remain allowed for the reasons as stated in the Notice of Allowance mailed 01/25/2022.
He examiner notes that, from the references submitted by Applicant with the above IDS, U.S. Patent Application Publications to Madsen, et al. (US 2013/0222795 A1) and Shchegrov, et al. (US 2015/0176985 A1) teach metrology systems which specifically detect both zero order diffraction and higher order diffraction light from a sample, but not wherein the detected orders overlap at a detector.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANASTASIA MIDKIFF whose telephone number is (571)272-5053. The examiner can normally be reached M/W/Th/F contact 11a-4p EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANASTASIA MIDKIFF/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        03/16/2022